Title: To Thomas Jefferson from St. Victour & Bettinger, 24 August 1786
From: St. Victour & Bettinger
To: Jefferson, Thomas



Monsieur
Paris le 24 aout 1786

Nous avons l’honneur de vous remettre cy joint copie du Certificat expedié par l’officier d’artillerie en residence a la Manufacture de Tulle en datte du 14 Juillet dernier pour 18 caisses contenant 540 Fusils a 27.₶ 10 piece prix du Roy, compris les frais d’emballages et de transport montant a 14850.₶
Nous y joignons copie de la lettre de M. John Bondfield de Bordeaux en datte du 15 de ce mois, par laquelle il nous accuse la reception de l’expedition de 18 caisses contenant 540 fusils mentionnés au Certificat de M. Dubois Descordal: no.
Nous vous prions, Monsieur, de vouloir bien nous faire passer le montant de cette livraison; nous remettrons a la Personne qui en sera chargée, la quittance de M. Bettinger autorisé a cet effet ainsi que l’original du certificat qui prouve l’expedition et la lettre de M. John Bondfield qui constate la reception.
Nous avons l’honneur d’etre avec un tres respectueux attachement Monsieur Vos tres humble et tres obeissants Serviteurs,

Bettinger ET Compagnie

